UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-04318 The American Funds Income Series (Exact name of registrant as specified in charter) 333 South Hope Street, Los Angeles, California 90071 (Address of principal executive offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: August 31 Date of reporting period: May 31, 2007 Kimberly S. Verdick Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and address of agent for service) Copies to: Michael Glazer Paul, Hastings, Janofsky & Walker LLP 515 South Flower Street Los Angeles, California 90071 (Counsel for the registrant) ITEM 1 - Schedule of Investments [logo – American Funds®] U.S. Government Securities FundSM Investment portfolio May 31, 2007 unaudited Bonds & notes — 94.33% Principal amount (000) Market value (000) MORTGAGE-BACKED OBLIGATIONS1— 53.80% Fannie Mae 8.50% 2008 $ 1 $ 1 Fannie Mae 7.00% 2009 20 20 Fannie Mae 7.00% 2009 16 16 Fannie Mae 9.00% 2009 11 11 Fannie Mae 7.00% 2010 209 211 Fannie Mae 8.50% 2010 16 16 Fannie Mae 7.00% 2011 21 21 Fannie Mae 9.50% 2011 15 15 Fannie Mae 8.50% 2013 4 4 Fannie Mae 8.50% 2014 3 3 Fannie Mae 7.00% 2017 192 197 Fannie Mae 10.50% 2018 1,588 1,795 Fannie Mae 12.00% 2019 589 664 Fannie Mae 4.50% 2020 10,898 10,440 Fannie Mae 5.00% 2020 29,554 28,889 Fannie Mae 6.00% 2021 619 626 Fannie Mae 6.00% 2021 455 460 Fannie Mae 6.00% 2021 445 449 Fannie Mae 9.50% 2022 51 56 Fannie Mae 6.00% 2024 41,842 42,001 Fannie Mae 11.038% 20252 4,161 4,715 Fannie Mae 6.00% 2026 2,805 2,816 Fannie Mae 9.50% 2026 300 335 Fannie Mae 6.00% 2027 22,752 22,839 Fannie Mae 8.50% 2027 28 30 Fannie Mae 7.50% 2029 384 403 Fannie Mae 7.50% 2030 43 45 Fannie Mae 7.50% 2030 27 28 Fannie Mae 7.50% 2031 265 278 Fannie Mae 7.50% 2031 94 99 Fannie Mae 7.50% 2031 92 96 Fannie Mae 7.50% 2031 50 52 Fannie Mae 8.00% 2031 3,545 3,738 Fannie Mae 4.387% 20332 3,775 3,747 Fannie Mae 5.50% 2033 15,641 15,315 Fannie Mae 4.472% 20352 4,457 4,382 Fannie Mae 4.50% 2035 36,573 33,779 Fannie Mae 4.50% 20352 2,636 2,591 Fannie Mae 4.559% 20352 4,083 4,014 Fannie Mae 5.50% 2035 10,605 10,371 Fannie Mae 5.50% 2035 5,680 5,560 Fannie Mae 6.50% 2035 56,134 57,667 Fannie Mae 5.432% 20362 7,769 7,739 Fannie Mae 5.50% 2036 11,925 11,645 Fannie Mae 5.50% 2036 372 363 Fannie Mae 5.577% 20362 9,740 9,726 Fannie Mae 6.00% 2036 5,789 5,782 Fannie Mae 6.00% 2036 812 811 Fannie Mae 6.00% 2036 392 392 Fannie Mae 6.50% 2036 38,307 39,401 Fannie Mae 5.50% 2037 10,955 10,693 Fannie Mae 5.50% 2037 10,285 10,039 Fannie Mae 5.897% 20372 5,748 5,770 Fannie Mae 5.916% 20372 8,031 8,067 Fannie Mae 6.00% 2037 29,500 29,461 Fannie Mae 6.00% 2037 5,750 5,738 Fannie Mae 6.00% 2037 2,999 3,003 Fannie Mae 6.00% 2037 1,779 1,777 Fannie Mae 6.50% 2037 7,122 7,199 Fannie Mae 7.00% 2037 2,925 2,994 Fannie Mae 7.50% 2037 1,547 1,593 Fannie Mae, Series 1998-M6, Class A-2, 6.32% 2008 531 534 Fannie Mae, Series 2003-T1, Class B, 4.491% 2012 27,750 26,611 Fannie Mae, Series 2002-T11, Class A, 4.769% 2012 4,960 4,896 Fannie Mae, Series 2003-35, Class FY, 5.72% 20182 1,984 2,000 Fannie Mae, Series 35, Class 2, 12.00% 2018 23 26 Fannie Mae, Series 2003-48, Class TJ, 4.50% 2022 6,777 6,552 Fannie Mae, Series 1992-119, Class Z, 8.00% 2022 262 273 Fannie Mae, Series 2001-4, Class NA, 11.892% 20252 3,727 4,113 Fannie Mae, Series 1997-M6, Class ZA, 6.85% 2026 6,750 6,771 Fannie Mae, Series 2002-W3, Class A-5, 7.50% 2028 860 887 Fannie Mae, Series 2002-W7, Class A-5, 7.50% 2029 3,187 3,304 Fannie Mae, Series 2001-25, Class ZA, 6.50% 2031 1,564 1,608 Fannie Mae, Series 2001-20, Class E, 9.614% 20312 109 118 Fannie Mae, Series 2001-20, Class C, 12.08% 20312 508 560 Fannie Mae, Series 2003-M2, Class D, 4.68% 20332 11,000 9,579 Fannie Mae, Series 2005-29, ClassAK, 4.50% 2035 11,953 11,495 Fannie Mae, Series 2005-68, Class PG, 5.50% 2035 18,750 18,570 Fannie Mae, Series 2006-56, Class OG, principal only, 0% 2036 7,339 5,495 Fannie Mae, Series 2006-83, Class AO, principal only, 0% 2036 5,600 4,051 Fannie Mae, Series 2006-65, Class PF, 5.60% 20362 8,071 8,109 Fannie Mae, Series 2006-49, Class PA, 6.00% 2036 1,335 1,349 Fannie Mae, Series 2007-33, Class HE, 5.50% 2037 7,945 7,798 Fannie Mae, Series 2007-40, Class PT, 5.50% 2037 4,985 4,930 Fannie Mae, Series 2007-24, Class P, 6.00% 2037 35,689 35,836 Fannie Mae, Series 1999-T2, Class A-1, 7.50% 2039 1,150 1,196 Fannie Mae, Series 2002-W1, Class 2A, 7.50% 2042 847 874 Freddie Mac 8.25% 2007 — — Freddie Mac 7.00% 2008 12 12 Freddie Mac 8.75% 2008 5 5 Freddie Mac 8.50% 2009 17 17 Freddie Mac 8.00% 2012 17 17 Freddie Mac 6.00% 2014 224 226 Freddie Mac 4.00% 2015 2,299 2,163 Freddie Mac 6.00% 2017 742 751 Freddie Mac 8.00% 2017 260 271 Freddie Mac 8.50% 2018 4 4 Freddie Mac 8.50% 2020 199 211 Freddie Mac 8.50% 2021 64 68 Freddie Mac 5.00% 2022 4,861 4,738 Freddie Mac 10.00% 2025 1,500 1,676 Freddie Mac 6.00% 2026 15,827 15,894 Freddie Mac 6.00% 2027 29,413 29,538 Freddie Mac 4.648% 20352 11,243 11,032 Freddie Mac 5.00% 2035 12,938 12,324 Freddie Mac 5.00% 2035 6,749 6,426 Freddie Mac 5.50% 2035 3,129 3,057 Freddie Mac 5.50% 2035 3,116 3,044 Freddie Mac 6.00% 2037 91,750 91,686 Freddie Mac 6.00% 2037 6,000 5,991 Freddie Mac 6.027% 20372 12,300 12,328 Freddie Mac 6.414% 20372 4,706 4,745 Freddie Mac 6.499% 20372 5,555 5,612 Freddie Mac, Series 2356, Class GD, 6.00% 2016 6,721 6,784 Freddie Mac, Series 2289, Class NA, 11.956% 20202 2,154 2,367 Freddie Mac, Series 178, Class Z, 9.25% 2021 68 70 Freddie Mac, Series 2289, ClassNB, 11.472% 20222 438 485 Freddie Mac, Series 2626, Class NG, 3.50% 2023 1,699 1,523 Freddie Mac, Series 1567, Class A, 4.465% 20232 69 65 Freddie Mac, Series 1617, Class PM, 6.50% 2023 2,224 2,272 Freddie Mac, Series 2153, Class GG, 6.00% 2029 4,273 4,301 Freddie Mac, Series 2458, Class FE,6.32% 20322 5,310 5,443 Freddie Mac, Series T-041, Class 3-A, 7.50% 2032 733 755 Freddie Mac, Series 3061, Class PN, 5.50% 2035 4,951 4,940 Freddie Mac, Series 3156, Class PO, principal only, 0% 2036 10,469 7,607 Freddie Mac, Series 3171, ClassMO, principal only, 0% 2036 5,508 4,068 Freddie Mac, Series 3146, Class PO, principal only, 0% 2036 4,925 3,494 Freddie Mac, Series 3213, Class OG, principal only, 0% 2036 3,171 2,334 Freddie Mac, Series 3257, Class PA, 5.50% 2036 5,553 5,478 Freddie Mac, Series 3156, Class PF, 5.57% 20362 12,433 12,472 Freddie Mac, Series 3233, Class PA, 6.00% 2036 7,654 7,691 Freddie Mac, Series 3272, Class PA, 6.00% 2037 9,896 9,951 Government National Mortgage Assn. 7.50% 2009 22 23 Government National Mortgage Assn. 7.50% 2009 13 13 Government National Mortgage Assn. 9.00% 2009 85 86 Government National Mortgage Assn. 9.50% 2009 22 23 Government National Mortgage Assn. 7.50% 2011 60 61 Government National Mortgage Assn. 7.50% 2011 8 9 Government National Mortgage Assn. 5.50% 2013 101 101 Government National Mortgage Assn. 6.00% 2013 567 575 Government National Mortgage Assn. 6.00% 2014 366 371 Government National Mortgage Assn. 6.00% 2014 217 220 Government National Mortgage Assn. 6.00% 2014 111 112 Government National Mortgage Assn. 6.50% 2014 188 193 Government National Mortgage Assn. 6.50% 2014 182 187 Government National Mortgage Assn. 6.50% 2014 155 159 Government National Mortgage Assn. 6.50% 2014 132 135 Government National Mortgage Assn. 6.50% 2014 131 134 Government National Mortgage Assn. 6.50% 2014 124 127 Government National Mortgage Assn. 6.50% 2014 113 116 Government National Mortgage Assn. 6.50% 2014 98 100 Government National Mortgage Assn. 6.50% 2014 87 89 Government National Mortgage Assn. 6.50% 2014 86 88 Government National Mortgage Assn. 6.50% 2014 14 14 Government National Mortgage Assn. 6.50% 2014 14 14 Government National Mortgage Assn. 5.50% 2016 733 728 Government National Mortgage Assn. 5.50% 2016 462 459 Government National Mortgage Assn. 5.50% 2016 452 449 Government National Mortgage Assn. 5.50% 2016 417 414 Government National Mortgage Assn. 5.50% 2016 386 384 Government National Mortgage Assn. 5.50% 2016 350 347 Government National Mortgage Assn. 5.50% 2016 338 336 Government National Mortgage Assn. 5.50% 2016 314 312 Government National Mortgage Assn. 5.50% 2016 253 252 Government National Mortgage Assn. 5.50% 2016 210 208 Government National Mortgage Assn. 5.50% 2016 190 189 Government National Mortgage Assn. 5.50% 2016 182 181 Government National Mortgage Assn. 5.50% 2016 144 143 Government National Mortgage Assn. 5.50% 2016 120 119 Government National Mortgage Assn. 5.50% 2016 79 78 Government National Mortgage Assn. 6.00% 2016 935 946 Government National Mortgage Assn. 6.50% 2016 444 455 Government National Mortgage Assn. 6.50% 2016 406 417 Government National Mortgage Assn. 9.00% 2016 61 66 Government National Mortgage Assn. 5.50% 2017 4,144 4,120 Government National Mortgage Assn. 5.50% 2017 3,317 3,297 Government National Mortgage Assn. 10.00% 2019 1,156 1,290 Government National Mortgage Assn. 8.50% 2021 63 67 Government National Mortgage Assn. 8.50% 2021 25 27 Government National Mortgage Assn. 10.00% 2021 376 423 Government National Mortgage Assn. 8.50% 2022 21 22 Government National Mortgage Assn. 8.50% 2022 20 21 Government National Mortgage Assn. 8.50% 2022 6 7 Government National Mortgage Assn. 5.50% 2035 21,576 21,181 Government National Mortgage Assn. 6.00% 2035 32 32 Government National Mortgage Assn. 5.50% 2036 23,991 23,544 Government National Mortgage Assn. 6.00% 2036 24,024 24,139 Government National Mortgage Assn. 6.00% 2036 13,458 13,522 Government National Mortgage Assn., Series 2004-84, Class A, 3.624% 2017 7,084 6,868 Government National Mortgage Assn., Series 2004-19, 5.00% 2031 13,911 13,535 Government National Mortgage Assn., Series 2003-116, Class JD, 5.00% 2032 10,000 9,496 Government National Mortgage Assn., Series 2003-46, 5.00% 2033 10,000 9,491 Banc of America Mortgage Securities, Inc., Series 2003-8, Class 2-A-4, 4.75% 2018 12,012 11,524 Banc of America Mortgage Securities, Inc., Series 2003-8, Class 2-A-5, 5.00% 2018 9,266 8,971 Banc of America Mortgage Securities, Inc., Series 2003-7, Class A-3, 5.00% 2018 9,107 8,818 WaMu Mortgage Pass-Through Certificates Trust, Series 2003-S10, Class A-2, 5.00% 2018 10,948 10,600 WaMu Mortgage Pass-Through Certificates Trust, Series 2003-S8, Class A-2, 5.00% 2018 9,337 9,041 WaMu Mortgage Pass-Through Certificates Trust, Series 2003-S12, Class A-3, 5.00% 2018 2,047 1,982 WaMu Mortgage Pass-Through Certificates Trust, Series 2007-HY5, Class 3-A1, 5.831% 20372 2,960 2,946 Wachovia Bank Commercial Mortgage Trust, Series 2005-C16, Class A-PB, 4.692% 2041 5,500 5,297 Wachovia Bank Commercial Mortgage Trust, Series 2005-C18, Class A-PB, 4.807% 2042 5,500 5,300 Wachovia Bank Commercial Mortgage Trust, Series 2005-C17, Class A-4, 5.083% 20422 2,700 2,607 Wachovia Bank Commercial Mortgage Trust, Series 2005-C20, Class A-7, 5.118% 20422 5,000 4,825 Wachovia Bank Commercial Mortgage Trust, Series 2006-C23, Class A-PB, 5.446% 2045 3,000 2,974 Wells Fargo Alternative Loan Trust, Series 2007-PA3, Class 5-A-1, 7.00% 2037 20,400 20,892 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2004-CIBC10, Class A-3, 4.184% 2037 5,000 4,845 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-CIBC11, Class A-2, 5.016% 2037 3,000 2,960 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2004-C3, Class A-3, 4.545% 2042 5,000 4,806 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-LDP2, Class A-4, 4.738% 2042 2,000 1,882 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-LDP3, Class A-4A, 4.936% 20422 5,000 4,765 Chase Mortgage Finance Trust, Series 2003-S10, Class A-1, 4.75% 2018 8,708 8,354 Chase Mortgage Finance Trust, Series 2004-S1, Class A-1, 5.00% 2019 9,573 9,269 CS First Boston Mortgage Securities Corp., Series 2004-C5, Class A-2, 4.183% 2037 1,335 1,294 CS First Boston Mortgage Securities Corp., Series 2005-C3, Class A-4, 4.686% 2037 2,250 2,112 CS First Boston Mortgage Securities Corp., Series 2002-CKN2, Class A-3, 6.133% 2037 3,000 3,072 CS First Boston Mortgage Securities Corp., Series 2005-C5, Class A-AB, 5.10% 20382 5,000 4,872 CS First Boston Mortgage Securities Corp., Series 2006-C1, Class A-AB, 5.555% 20392 4,800 4,798 GE Commercial Mortgage Corp., Series 2005-C2, Class A-4, 4.978% 2043 8,000 7,671 GE Commercial Mortgage Corp., Series 2006-C1, Class A-AB, 5.339% 20442 5,000 4,947 GE Commercial Mortgage Corp., Series 2006-C1, Class A-4, 5.339% 20442 2,000 1,967 Citigroup Mortgage Loan Trust, Inc., Series 2003-1, Class I-A1, 4.75% 2018 10,433 10,045 Citigroup Mortgage Loan Trust, Inc., Series 2003-UST1, Class A-3, 5.00% 2018 2,621 2,560 CHL Mortgage Pass-Through Trust, Series 2004-J7, Class 3-A-1, 5.00% 2019 11,824 11,448 AmericanTower Trust I, Series 2007-1A, Class A-FX, 5.42% 20373 10,750 10,632 Countrywide Alternative Loan Trust, Series 2005-23CB, Class A-15, 5.50% 2035 3,693 3,628 Countrywide Alternative Loan Trust, Series 2007-HY4, Class 3-A-1, 5.90% 20472 5,890 5,875 Structured Asset Securities Corp., Series 2003-29, Class 1-A-1, 4.75% 2018 8,362 8,023 Wells Fargo Mortgage-backed Securities Trust, Series 2003-16, Class II-A-1, 4.50% 2018 2,977 2,829 Wells Fargo Mortgage-backed Securities Trust, Series 2004-7, Class II-A-1, 4.50% 2019 4,412 4,193 MASTR Asset Securitization Trust, Series 2003-5, Class 2-A-1, 5.00% 2018 6,210 6,013 Cendant Mortgage Capital LLC, Series 2003-4, Class II-A-1, 5.00% 2033 5,952 5,763 Banc of America Mortgage Securities Trust, Series 2003-10, Class 3-A-1, 5.00% 2019 5,765 5,582 Merrill Lynch Mortgage Investors, Inc., Series 2006-A1, Class II-A-1, 6.16% 20362 5,468 5,513 J.P. Morgan Mortgage Trust, Series 2004-S1, Class 1-A-7, 5.00% 2019 5,214 5,045 Morgan Stanley Capital I Trust, Series 2005-HQ7, Class A-2, 5.203% 20422 5,000 4,936 GSR Mortgage Loan Trust, Series 2004-10F, Class 1-A-5, 4.50% 2019 4,978 4,731 Banc of America Commercial Mortgage Inc., Series 2006-2, Class A-3, 5.712% 20452 3,000 3,027 Greenwich Capital Commercial Funding Corp., Series 2005-GG5, Class A-4-1, 5.243% 20372 3,000 2,958 Merrill Lynch Mortgage Trust, Series 2005-LC1, Class A-3, 5.289% 20442 3,000 2,957 Commercial Mortgage Trust, Series 2003-LNB1, Class A-2, 4.084% 2038 3,000 2,783 Bear Stearns Commercial Mortgage Securities Trust, Series 2006-PWR13, Class A-4, 5.54% 2041 2,000 1,980 Citicorp Mortgage Securities, Inc., Series 2003-10, Class A-1, 4.50% 2018 1,650 1,569 MASTR Alternative Loan Trust, Series 2004-10, Class 2-A-1, 5.50% 2019 1,092 1,077 LB-UBS Commercial Mortgage Trust, Series 2004-C8, Class A-2, 4.201% 2029 840 815 Paine Webber CMO, Series O, Class 5, 9.50% 2019 236 255 1,300,602 U.S. TREASURY BONDS & NOTES — 27.40% U.S. Treasury 3.00% 2007 16,975 16,830 U.S. Treasury 3.625% 20084 7,027 7,056 U.S. Treasury 4.75% 2008 22,325 22,248 U.S. Treasury 5.625% 20085 8,000 8,040 U.S. Treasury 0.875% 20104 2,086 1,988 U.S. Treasury 3.625% 2010 18,695 18,055 U.S. Treasury 4.00% 2010 58,250 56,944 U.S. Treasury 5.75% 2010 19,435 19,945 U.S. Treasury 6.50% 20105 10,000 10,405 U.S. Treasury 2.375% 20114 16,911 16,805 U.S. Treasury 3.50% 20114,5 3,539 3,662 U.S. Treasury 4.50% 20115 2,275 2,247 U.S. Treasury 4.625% 2011 24,000 23,766 U.S. Treasury 4.875% 2011 31,260 31,279 U.S. Treasury 4.875% 2011 20,500 20,510 U.S. Treasury 4.875% 2012 500 501 U.S. Treasury 3.625% 2013 38,870 36,441 U.S. Treasury 3.875% 2013 37,750 35,957 U.S. Treasury 4.25% 2013 82,250 79,732 U.S. Treasury 12.00% 2013 10,000 10,820 U.S. Treasury 2.00% 20144 7,944 7,688 U.S. Treasury 4.00% 2014 2,085 1,982 U.S. Treasury 4.25% 2014 17,750 17,071 U.S. Treasury 11.25% 2015 8,500 11,936 U.S. Treasury 8.125% 2019 21,100 27,011 U.S. Treasury 8.50% 20205 30,750 40,667 U.S. Treasury 7.875% 20215 15,250 19,439 U.S. Treasury 8.00% 20215 1,500 1,944 U.S. Treasury 7.125% 20235 11,000 13,384 U.S. Treasury 6.50% 20265 8,220 9,633 U.S. Treasury 3.875% 20294,5 3,934 4,819 U.S. Treasury 6.25% 20305 6,585 7,642 U.S. Treasury 5.375% 20315 8,500 8,871 U.S. Treasury 3.375% 20324,5 10,536 12,333 U.S. Treasury 4.50% 20365 52,015 47,919 U.S. Treasury Principal Strip 0% 2019 2,000 1,111 U.S. Treasury Principal Strip 0% 20375 24,750 5,774 662,455 FEDERAL AGENCY BONDS & NOTES — 9.15% Freddie Mac 5.25% 2011 83,425 83,703 Small Business Administration, Series SBIC-PS 2006-10A, Participating Securities, 5.408% 2016 12,866 12,813 Small Business Administration, Series 2001-20K, 5.34% 20211 2,782 2,793 Small Business Administration, Series 2001-20J, 5.76% 20211 1,472 1,491 Small Business Administration, Series 2001-20F, 6.44% 20211 5,025 5,166 Small Business Administration, Series 2002-20J, 4.75% 20221 5,711 5,539 Small Business Administration, Series 2003-20B, 4.84% 20231 9,179 8,938 Federal Agricultural Mortgage Corp. 4.875% 20113 6,750 6,676 Federal Agricultural Mortgage Corp. 5.125% 2011 3,500 3,490 Federal Agricultural Mortgage Corp. 5.50% 20113 6,450 6,480 Federal Agricultural Mortgage Corp. 5.125% 20173 6,975 6,842 United States Agency for International Development, Republic of Egypt 4.45% 2015 19,000 18,093 United States Agency for International Development, State of Israel, Class 1-A, 5.50% 2023 5,000 5,049 Federal Home Loan Bank 3.70% 2007 8,310 8,285 Federal Home Loan Bank 5.16% 20082 13,405 13,405 Fannie Mae 6.00% 2011 5,550 5,713 Fannie Mae 6.125% 2012 13,750 14,301 United States Government-Guaranteed Certificates of Participation, Overseas Private Investment Corp., Series 2000-044-A, 3.74% 20151 5,644 5,365 United States Government-Guaranteed Ship Financing Obligations, Rowan Companies, Inc. (Title XI) 5.88% 20121 4,546 4,594 United States Government-Guaranteed, Perforadora Centrale SA de CV (Title XI) 4.92% 20181 2,401 2,357 221,093 ASSET-BACKED OBLIGATIONS1— 3.98% Drive Auto Receivables Trust, Series 2006-1, Class A-4, FSA insured, 5.54% 20133 10,000 10,055 Long Beach Acceptance Auto Receivables Trust, Series 2007-A, Class A-4, FSA insured, 5.025% 2014 10,000 9,919 Drivetime Auto Owner Trust, Series 2005-A, Class A-3, MBIA insured, 4.302% 20093 3,341 3,327 Drivetime Auto Owner Trust, Series 2006-B, Class A-3, MBIA insured, 5.227% 20122,3 5,083 5,078 CPS Auto Receivables Trust, Series 2007-A, Class A-4, MBIA insured, 5.05% 20133 5,000 4,940 CPS Auto Receivables Trust, Series 2006-D, Class A-4, FSA insured, 5.115% 20133 2,000 1,987 Residential Funding Mortgage Securities II, Inc., Series 2007-HSA3, Class A-13, MBIA insured, 6.03% 2037 3,000 2,992 Residential Funding Mortgage Securities II, Inc., Series 2007-HSA2, Class A-1F, MBIA insured, 8.47% 20372 3,000 3,045 AEP Texas Central Transitioning Funding II LLC, Senior Secured Transition Bonds, Series A, Class A-3, 5.09% 2015 5,450 5,343 Capital One Auto Finance Trust, Series 2007-A, Class A-3-A, AMBAC insured, 5.25% 2011 5,000 4,991 PSE&G Transition Funding II LLC, Series 2005-1, Class A-2, 4.34% 2014 4,990 4,845 West Penn Funding LLC, Transition Bonds, Series 2005-A, Class A-1, 4.46% 20103 4,776 4,696 PG&E Energy Recovery Funding LLC, Series 2005-2, Class A-2, 5.03% 2014 4,600 4,571 Chase Issuance Trust, Series 2006-8, Class A, 5.38% 20162 4,500 4,507 PECO Energy Transition Trust, Series 2001-A, Class A-1, 6.52% 2010 2,000 2,065 PECO Energy Transition Trust, Series 2000-A, Class A-4, 7.65% 2010 2,000 2,096 J.P. Morgan Mortgage Acquisition Trust, Series 2007-CH1, Class A-F-6, 5.501% 2036 4,000 3,850 Capital One Multi-asset Execution Trust, Series 2005-11, Class A, 5.36% 20132 1,670 1,672 Capital One Multi-asset Execution Trust, Series 2006-3, Class A, 5.05% 2018 2,000 1,947 MBNA Master Credit Card Trust II, Series 2000-H, Class A, 5.57% 20132 3,250 3,275 Susquehanna Auto Lease Trust, Series 2007-1, Class A-3, 5.25% 20103 3,000 2,995 Santander Drive Auto Receivables Trust, Series 2007-1, Class A-3, FGIC insured, 5.05% 2011 3,000 2,989 MBNA Credit Card Master Note Trust, Series 2005-9, Class A, 5.36% 20132 2,400 2,403 UPFC Auto Receivables Trust, Series 2006-B, Class A-3, AMBAC insured, 5.01% 2012 2,000 1,988 Oncor Electric Delivery Transition Bond Co. LLC, Series 2003-1, Class A-3, 4.95% 2015 395 389 Reliant Energy Transition Bond Company LLC, Series 2001-1, Class A-4, 5.63% 2015 200 202 96,167 Total bonds & notes (cost: $2,313,416,000) 2,280,317 Short-term securities — 8.91% Federal Home Loan Bank 5.05%–5.16% due 6/1–8/17/2007 96,400 95,953 International Bank for Reconstruction and Development 5.15% due 6/25/2007 42,200 42,049 Federal Farm Credit Banks 5.16% due 6/11/2007 30,000 29,953 TennesseeValley Authority 5.105% due 7/5/2007 25,000 24,876 U.S. Treasury Bills 4.665% due 6/21/2007 22,700 22,638 Total short-term securities (cost: $215,458,000) 215,469 Total investment securities (cost: $2,528,874,000) 2,495,786 Other assets less liabilities (78,256 ) Net assets $ 2,417,530 1Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. 2Coupon rate may change periodically. 3Purchased in a private placement transaction; resale may be limited to qualified institutional buyers; resale to the public may require registration. The total value of all such restricted securities was $63,708,000, which represented 2.64% of the net assets of the fund. 4Index-linked bond whose principal amount moves with a government retail price index. 5This security, or a portion of this security, has been segregated to cover funding requirements on investment transactions settling in the future. Federal income tax information (dollars in thousands) Gross unrealized appreciation on investment securities $ 2,345 Gross unrealized depreciation on investment securities (35,514 ) Net unrealized depreciation on investment securities (33,169 ) Cost of investment securities for federal income tax purposes 2,528,955 Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so you may lose money. Investors should carefully consider the investment objectives, risks, charges and expenses of the American Funds. This and other important information is contained in each fund’s prospectus, which can be obtained from a financial adviser and should be read carefully before investing. MFGEFP-922-0707O-S6931 ITEM 2 - Controls and Procedures The Registrant’s Principal Executive Officer and Principal Financial Officer have concluded, based on their evaluation of the Registrant’s disclosure controls and procedures (as such term is defined in Rule 30a-3 under the Investment Company Act of 1940), that such controls and procedures are adequate and reasonably designed to achieve the purposes described in paragraph (c) of such rule. There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 3 - Exhibits The certifications required by Rule 30a-2 of the Investment Company Act of 1940, as amended, and Section 302 of the Sarbanes-Oxley Act of 2002 are attached as exhibits hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THE AMERICAN FUNDS INCOME SERIES By /s/ John H. Smet John H. Smet, President and Principal Executive Officer Date: July 27, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s/ John H. Smet John H. Smet, President and Principal Executive Officer Date: July 27, 2007 By /s/ Ari M. Vinocor Ari M. Vinocor, Treasurer and Principal Financial Officer Date: July 27, 2007
